Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Hoffmann et al. (US 20100203275), Kibler et al. (US 2901466), Hoeschele (US 4013624), and Marklow et al. (GB 1146539).
Hoffmann discloses a transparent polyesteramide elastomer composition and films thereof.  The polyesteramide is formed from 10 to 100 mol% of an alkyl-substituted bis(aminocyclohexyl)methane and/or bis(aminocyclohexyl)propane and optionally 0 to 90 mol% of other cycloaliphatic or aliphatic diamines, and a dicarboxylic acid having the claimed diacid structure.  Hoffmann further discloses that the diol is from 5 to 60 wt%.  However, Hoffmann is silent to the claimed values for each component and further, the combination of amounts as claimed directly leads to the claimed properties. Kibler discloses polyesteramides having 1,4-CHDM segments for heat stability.  However, Kibler is silent to the claimed composition.  Hoeschele discloses a branching agent for thermoplastic copolyesters.  However, Hoeschele is silent to the claimed composition.  Marklow discloses polyesteramides used as interlayers in glass laminates.  However, Marklow is silent to the claimed composition for the polyesteramide.  The combination of the amounts of components leads directly to the properties as claimed.  As such, the claimed elements are commensurate in scope with the properties and it would have been hindsight to have the claimed amounts for each component.  Thus, the claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783